 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
      CHRISTOPHER RENFRO,                            Case No. 1:19-cv-00007-AWI-EPG
12
                         Plaintiff,                  ORDER RE: IFP STATUS ON APPEAL
13
             v.
14
      SOCIAL SECURITY
15    ADMINISTRATION, et al.,

16                       Defendants.

17          By notice entered October 16, 2019, the United States Court of Appeals for the Ninth

18   Circuit referred this matter to the District Court for the limited purpose of determining whether

19   the in forma pauperis status of Plaintiff Christopher Renfro (“Plaintiff”) should continue for this

20   appeal or whether the appeal is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see

21   also Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).

22          Permitting litigants to proceed in forma pauperis is a privilege, not a right. Franklin v.

23   Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984); Williams v. Field, 394 F.2d 329, 332 (9th Cir.

24   1968), cert. denied, 393 U.S. 891 (1968); Williams v. Marshall, 795 F.Supp. 978, 978-79 (N.D.

25   Cal. 1992). A federal court may dismiss a claim filed in forma pauperis prior to service if it is

26   satisfied that the action is frivolous or malicious. 28 U.S.C. § 1915(e)(2); see Sully v. Lungren,

27   842 F.Supp. 1230, 1231 (N.D. Cal. 1994). A claim is ‘frivolous’ when it is without ‘basis in law

28   or fact,’ and ‘malicious’ when it is ‘filed with the intention or desire to harm another.’” Knapp v.
                                                       1
 1
     Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013). A finding of frivolity in this context is equivalent to
 2
     finding a lack of good faith. Id. at 1110. A lack of good faith can be inferred where “plaintiffs
 3
     seek to exploit the court system solely for delay or to vex defendants.” Vega v. JPMorgan Chase
 4
     Bank, N.A., 654 F.Supp.2d 1104, 1121 (E.D. Cal. 2009).
 5
              The Court does not find that Plaintiff takes the instant appeal in bad faith. This is not a
 6
     situation where “plaintiffs seek to exploit the court system solely for delay or to vex defendants.”
 7
     Id.
 8
              Accordingly, IT IS HEREBY ORDERED that:
 9
                    1. Plaintiff is entitled to proceed in forma pauperis in Appeal No. 19-16992, filed on
10
                       October 7, 2019;
11
                    2. This Order serves as notice to the parties and the United States Court of Appeals
12
                       for the Ninth Circuit of the finding that Plaintiff is entitled to proceed in forma
13
                       pauperis for this appeal; and
14
                    3. The Clerk of the Court is directed to serve a copy of this Order on Plaintiff and the
15
                       United States Court of Appeals for the Ninth Circuit.
16

17   IT IS SO ORDERED.

18
           Dated:     November 5, 2019                             /s/
19                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                           2
